Exhibit 10.15

PURCHASE AND SALE CONTRACT

BETWEEN

NATIONAL PROPERTY INVESTORS 4,

a California limited partnership,

AS SELLER

AND

PENNBROOK HATZLACH, L.P.,

a Pennsylvania limited partnership

AS PURCHASER

Village of Pennbrook
9071 Mill Creek Road
Levittown, PA 19054


TABLE OF CONTENTS

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

3

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Intentionally Omitted

6

 

4.4

Permitted Exceptions

6

 

4.5

Purchaser’s Rights in Respect of Seller Inability to Remove

 

 

 

Title Exceptions

7

 

4.6

Subsequently Disclosed Exceptions

8

 

4.7

Assumed Encumbrances

8

 

4.8

Purchaser Financing

11

 

4.9

Collective Bargaining Agreement

11

 

ARTICLE V

CLOSING

12

 

5.1

Closing Date

12

 

5.2

Seller Closing Deliveries

13

 

5.3

Purchaser Closing Deliveries

14

 

5.4

Closing Prorations and Adjustments

15

 

5.5

Post Closing Adjustments

18

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

18

 

6.1

Seller’s Representations

18

 

6.2

AS-IS

21

 

6.3

Survival of Seller’s Representations

21

 

6.4

Definition of Seller’s Knowledge

22

 

6.5

Representations and Warranties of Purchaser

22

 

ARTICLE VII

OPERATION OF THE PROPERTY

23

 

7.1

Leases and Property Contracts

23

 

7.2

General Operation of Property

23

 

7.3

Liens

24

 

7.4

Rent-Ready Condition

24

 

7.5

Existing Loans

24

 

7.6

Violations and Certificate of Occupancy

24

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

24

 

8.1

Purchaser’s Conditions to Closing

24

 

8.2

Seller’s Conditions to Closing

25

 

ARTICLE IX

BROKERAGE

26

 

9.1

Indemnity

26

 

9.2

Broker Commission

27

 

9.3

Real Estate Recovery Fund

27

 

ARTICLE X

DEFAULTS AND REMEDIES

27

 

10.1

Purchaser Default

27

 

10.2

Seller Default

28

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

29

 

11.1

Major Damage

29

 

11.2

Minor Damage

29

 

11.3

Closing

29

 

11.4

Repairs

29

 

ARTICLE XII

EMINENT DOMAIN

30

 

12.1

Eminent Domain

30

 

ARTICLE XIII

MISCELLANEOUS

30

 

13.1

Binding Effect of Contract

30

 

13.2

Exhibits and Schedules

30

 

13.3

Assignability

30

 

13.4

Captions

30

 

13.5

Number and Gender of Words

31

 

13.6

Notices

31

 

13.7

Governing Law and Venue

33

 

13.8

Entire Agreement

33

 

13.9

Amendments

33

 

13.10

Severability

33

 

13.11

Multiple Counterparts/Facsimile Signatures

33

 

13.12

Construction

33

 

13.13

Confidentiality

33

 

13.14

Time of the Essence

34

 

13.15

Waiver

34

 

13.16

Attorneys’ Fees

34

 

13.17

Time Zone/Time Periods

34

 

13.18

1031 Exchange

34

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

35

 

13.20

No Exclusive Negotiations

35

 

13.21

ADA Disclosure

35

 

13.22

No Recording

35

 

13.23

Relationship of Parties

35

 

13.24

Dispute Resolution

36

 

13.25

AIMCO Marks

36

 

13.26

Non-Solicitation of Employees

36

 

13.27

Survival

36

 

13.28

Multiple Purchasers

37

 

13.29

Zoning Classification

37

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

37

 

14.1

Disclosure

37

 

14.2

Consent Agreement

37




 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

Description of Land

Exhibit B

Form of Special Warranty Deed

Exhibit C

Form of Bill of Sale

Exhibit D

Form of General Assignment

Exhibit E

Form of Lease Assignment

Exhibit F

Form of Vendor Termination Notice

Exhibit G

Form of Tenant Notice Letters

Exhibit H

Lead Paint Disclosure

Exhibit I

Form of Assignment and Assumption of the Collective Bargaining Agreement

 

SCHEDULES

 

Schedule 1

Definitions

Schedule 2

List of Excluded Permits

Schedule 3

Excluded Fixtures and Tangible Personal Property

Schedule 4

List of Materials

Schedule 5

Certain Permitted Exceptions

Schedule 6

Specific AIMCO Provisions

Schedule 7

Violations

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 21
st day of July, 2009 (the “Effective Date”), by and between NATIONAL PROPERTY
INVESTORS 4, a California limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“ Seller”), and
PENNBROOK HATZLACH, L.P., a Pennsylvania limited partnership, having a principal
address at 1440 Cedarview Avenue, Lakewood, New Jersey 08701, Attention: Jeremy
Y. Rieder (“ Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, intending
to be legally bound, Seller and Purchaser hereby agree as follows:

RECITALS

A.                 Seller owns the real estate located in Bucks County,
Pennsylvania, as more particularly described in Exhibit A attached hereto and
made a part hereof, and the improvements thereon, commonly known as Village of
Pennbrook.

B.                 Purchaser desires to purchase, and Seller desires to sell,
such land, improvements and certain associated property, on the terms and
conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“ Purchase Price”) for the Property shall be an
amount equal to Sixty-Two Million Ten Thousand Dollars ($62,010,000.00) ,
payable by Purchaser, as follows:


2.2.1    WITHIN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS CONTRACT,
PURCHASER SHALL DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK,
633 THIRD AVENUE, NEW YORK, NEW YORK 10017, ATTENTION: LINDA J. ISAACSON,
TELEPHONE: 212-850-0664, FACSIMILE: 212-331-1467, LISAACSON@FIRSTAM.COM (“
ESCROW AGENT”) A DEPOSIT (THE “DEPOSIT”) OF $1,200,000 BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (“ GOOD FUNDS”).


2.2.2    AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION AND
RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “ LOAN
BALANCE”).


2.2.3    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 3:00 P.M.
NEW YORK TIME ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES, INTEREST-BEARING
BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK CERTIFICATES OF DEPOSIT OR
BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS DISCRETION, DEEMS SUITABLE,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF (I)
THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON
ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE
TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF PENNSYLVANIA.  ESCROW
AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER.  UPON
SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “ CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including August 10, 2009 (the “
Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “ Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “ Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section  3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.4       PURCHASER INDEMNIFICATION.


3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, DESIGNATED
EMPLOYEES, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “ SELLER’S INDEMNIFIED
PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS, MATERIALMEN’S
LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS, CAUSES OF
ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES,
INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY, “ LOSSES”)
ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO THE
PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.


3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER AGREES THAT ITS
THIRD PARTY CONSULTANTS SHALL MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL
GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN $1,000,000.00 FOR
INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE
THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B)
WORKER’S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN
ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.  PURCHASER SHALL
DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO THIS SECTION 3.4.2
TO SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR TO PURCHASER’S
CONSULTANTS’ ENTRY ONTO THE PROPERTY.


3.5       PROPERTY MATERIALS.


3.5.1    WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE
SAME EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 4 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE “ MATERIALS”) AVAILABLE AT THE PROPERTY FOR
REVIEW AND COPYING BY PURCHASER AT PURCHASER’S SOLE COST AND EXPENSE.  IN THE
ALTERNATIVE, AT SELLER’S OPTION AND WITHIN THE FOREGOING TIME PERIOD, SELLER MAY
DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2.  ADDITIONALLY, SELLER SHALL MAKE AVAILABLE TO PURCHASER ADDITIONAL
RENT ROLLS OR RENT ARREARS INFORMATION AS PURCHASER MAY REASONABLY REQUEST FROM
TIME TO TIME, TO THE EXTENT REASONABLY AVAILABLE TO SELLER.


3.5.2    IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER’S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY
EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS
WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.


3.5.3    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY, WHICH RENT ROLL IS THAT WHICH SELLER USES IN
THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE “ RENT ROLL”).  SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT ROLL OTHER THAN THE EXPRESS
REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.5.4    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “ PROPERTY CONTRACTS LIST”).  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.6.


3.6       PROPERTY CONTRACTS.

  On or before ten (10) days prior to the Closing Date, Purchaser may deliver
written notice to Seller (the “ Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the “
Terminated Contracts”); provided that (a) the effective date of such termination
on or after Closing shall be subject to the express terms of such Terminated
Contracts, (b) if any such Property Contract cannot by its terms be terminated
at Closing, it shall be assumed by Purchaser and not be a Terminated Contract,
and (c) to the extent that any such Terminated Contract requires payment of a
penalty, premium, or damages, including liquidated damages, for cancellation,
Purchaser shall be solely responsible for the payment of any such cancellation
fees, penalties, or damages, including liquidated damages.  If Purchaser fails
to deliver the Property Contracts Notice on or before ten (10) days prior to the
Closing Date, then there shall be no Terminated Contracts and Purchaser shall
assume all Property Contracts at the Closing.  If Purchaser delivers the
Property Contracts Notice to Seller on or before ten (10) days prior to the
Closing Date, then simultaneously therewith, Purchaser shall deliver to Seller a
vendor termination notice (in the form attached hereto as Exhibit F) for each
Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the “ Vendor Terminations”).  Seller shall sign
the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser may
attempt to obtain from each applicable vendor a consent (each a “ Required
Assignment Consent”) to such assignment.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller’s sole discretion), defend (with
counsel approved by Seller) Seller’s Indemnified Parties from and against any
and all Losses arising from or related to Purchaser’s failure to obtain any
Required Assignment Consent.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Escrow Agent a commitment for owner’s title insurance with regard
to the Property and designated by the Title Insurer as file no. 3020-385501PA42
(“ Title Commitment”) to provide an American Land Title Association owner’s
title insurance policy for the Property, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the “ Title Policy”), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the “ Title Documents”).  Purchaser shall have the right to elect by written
notice to Seller, which written notice shall be received by Seller at least
twenty (20) days prior to the Closing Date, to designate Madison Title Agency,
LLC to provide title insurance, along with the Escrow Agent and on a
co-insurance basis in an amount of up to 50% of the Purchase Price for the
purposes of the Title Policy (collectively, the “ Co-Insurer”); provided however
that Escrow Agent shall be the lead insurer.  The Escrow Agent and the
Co-Insurer shall herein collectively be called the “ Title Insurer.”  Purchaser
shall be solely responsible for payment of the base premium for the Title Policy
and for all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements. 


4.2       SURVEY.

  Prior to the Effective Date, Seller has delivered to Purchaser a copy of the
existing survey of the Property dated January 23, 2008 and prepared by Bock &
Clark (the “ Existing Survey”).  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey together with the Existing Survey, is
referred to herein as the “ Survey”).


4.3       INTENTIONALLY OMITTED.


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “ Permitted Exceptions”:


4.4.1    (A) ALL MATTERS SET FORTH ON SCHEDULE 5 TO THIS CONTRACT, (B) ALL
MATTERS SHOWN ON THE EXISTING SURVEY AND ANY ADDITIONAL EXCEPTIONS THAT MAY BE
SHOWN ON AN UPDATED SURVEY, (C) EXCEPT FOR MORTGAGES (OTHER THAN THE ASSUMED
ENCUMBRANCES), THE TITLE EXCEPTIONS THAT TITLE INSURER SHALL BE WILLING TO OMIT
AS EXCEPTIONS TO COVERAGE WITH RESPECT TO SUCH TITLE POLICY, AND OMIT AS
EXCEPTIONS TO COVERAGE WITH RESPECT TO ANY LENDER’S MORTGAGE INSURANCE POLICY,
(D) THE STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH
SHALL BE LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (E)
ANY EXCEPTIONS AND MATTERS THAT ARE APPROVED, WAIVED OR DEEMED TO HAVE BEEN
APPROVED OR WAIVED BY PURCHASER UNDER THIS CONTRACT.


4.4.2    THE STANDARD EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO
TAXES AND ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS, FOR WHICH
ADJUSTMENTS ARE MADE, AND SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.3    ALL LEASES EITHER EXISTING AS OF THE EFFECTIVE DATE OR PERMITTED UNDER
THIS CONTRACT;


4.4.4    THE ASSUMED ENCUMBRANCES;


4.4.5    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.6    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.

Notwithstanding the foregoing, any exception in the Title Policy for unpaid
water/sewer liens shall not be a Permitted Exception.

 


4.5       PURCHASER’S RIGHTS IN RESPECT OF SELLER INABILITY TO REMOVE TITLE
EXCEPTIONS.


4.5.1    IF SELLER SHALL BE UNABLE TO CAUSE TITLE TO THE PROPERTY TO BE SUBJECT
ONLY TO THE PERMITTED EXCEPTIONS, AND PURCHASER SHALL NOT, PRIOR TO THE CLOSING
DATE, GIVE NOTICE TO SELLER THAT PURCHASER IS WILLING TO WAIVE OBJECTION TO EACH
TITLE EXCEPTION WHICH IS NOT A PERMITTED EXCEPTION AND CLOSE THIS TRANSACTION
WITHOUT ABATEMENT OF THE PURCHASE PRICE, CREDIT OR ALLOWANCE OF ANY KIND OR ANY
CLAIM OR RIGHT OF ACTION AGAINST SELLER FOR DAMAGES OR OTHERWISE, THEN SELLER
SHALL HAVE THE RIGHT, AT SELLER’S SOLE ELECTION, TO EITHER (1) TAKE SUCH ACTION
AS SELLER SHALL DEEM ADVISABLE TO DISCHARGE EACH SUCH TITLE EXCEPTION WHICH IS
NOT A PERMITTED EXCEPTION OR (2) TERMINATE THIS CONTRACT.  IF SELLER SHALL ELECT
TO TAKE ACTION TO DISCHARGE EACH SUCH TITLE EXCEPTION WHICH IS NOT A PERMITTED
EXCEPTION, INCLUDING PURSUANT TO SECTION 4.6 BELOW, THEN SELLER SHALL BE
ENTITLED TO ONE OR MORE ADJOURNMENTS OF THE SCHEDULED CLOSING DATE SET FORTH IN
SECTION 5.1 FOR A PERIOD NOT TO EXCEED THIRTY (30) DAYS IN THE AGGREGATE, AND
THE CLOSING SHALL BE ADJOURNED TO A DATE SPECIFIED BY SELLER ON AT LEAST FIVE
(5) BUSINESS DAYS’ NOTICE NOT BEYOND SUCH THIRTY (30) DAY PERIOD.   IF, FOR ANY
REASON WHATSOEVER, EXCLUDING WILLFUL DEFAULT, SELLER SHALL NOT HAVE SUCCEEDED IN
DISCHARGING EACH SUCH TITLE EXCEPTION AT THE EXPIRATION OF SUCH ADJOURNMENT(S)
AND IF PURCHASER SHALL NOT, PRIOR TO THE EXPIRATION OF THE LAST OF SUCH
ADJOURNMENTS, GIVE NOTICE TO SELLER THAT PURCHASER IS WILLING TO WAIVE OBJECTION
TO EACH SUCH TITLE EXCEPTION AND TO CLOSE THIS TRANSACTION WITHOUT ABATEMENT OF
THE PURCHASE PRICE, CREDIT OR ALLOWANCE OF ANY KIND OR ANY CLAIM OR RIGHT OF
ACTION AGAINST SELLER FOR DAMAGES OR OTHERWISE, THEN THIS CONTRACT SHALL BE
DEEMED TO BE TERMINATED AS OF THE LAST DATE TO WHICH THE CLOSING DATE WAS
ADJOURNED BY SELLER PURSUANT TO THIS SECTION 4.5.  NO ACTION TAKEN BY SELLER TO
DISCHARGE, OR ATTEMPT TO DISCHARGE, ANY PURPORTED TITLE EXCEPTION SHALL BE AN
ADMISSION THAT ANY SUCH PURPORTED TITLE EXCEPTION IS NOT A PERMITTED EXCEPTION. 
IF SELLER ELECTS TO PROCEED UNDER (2) ABOVE, PURCHASER SHALL HAVE THE FURTHER
RIGHT, BY NOTICE TO BE GIVEN WITHIN THREE (3) BUSINESS DAYS AFTER SELLER ELECTS
TO TERMINATE, TO CANCEL SUCH TERMINATION, WAIVE THE OBJECTION, AND CLOSE TITLE
SUBJECT THERETO WITHOUT ANY ADJUSTMENT TO THE PURCHASE PRICE. 


4.5.2    SELLER SHALL BE OBLIGATED TO CURE ALL TITLE DEFECTS WHICH CAN BE CURED
SOLELY BY THE PAYMENT OF A LIQUIDATED SUM UP TO AN AGGREGATE SUM OF $1,200,000
(“ LIQUIDATED SUM TITLE EXCEPTIONS”).  IF THE AGGREGATE COST TO CURE SUCH
LIQUIDATED SUM TITLE EXCEPTIONS EXCEEDS $1,200,000 AND SELLER NOTIFIES PURCHASER
THAT SELLER DOES NOT INTEND TO CURE SUCH LIQUIDATED SUM TITLE EXCEPTIONS (BY
BONDING THE LIEN OR CAUSING THE TITLE INSURER TO OMIT AS AN EXCEPTION TO TITLE
INSURANCE COVERAGE OR OTHERWISE INSURE AGAINST COLLECTION AGAINST THE PROPERTY),
THEN PURCHASER MAY TERMINATE THIS CONTRACT BY WRITTEN NOTICE DELIVERED TO SELLER
WITHIN 7 BUSINESS DAYS AFTER PURCHASER RECEIVES SUCH NOTICE FROM SELLER.  IF
PURCHASER TIMELY SO ELECTS TO TERMINATE THIS CONTRACT, THEN THE DEPOSIT SHALL BE
PROMPTLY RETURNED TO PURCHASER, PURCHASER MAY RECOVER FROM SELLER, AS
PURCHASER’S SOLE REMEDY, ITS DIRECT AND ACTUAL OUT-OF-POCKET EXPENSES AND COSTS
(DOCUMENTED BY PAID INVOICES TO THIRD PARTIES) IN CONNECTION WITH THIS
TRANSACTION, WHICH EXPENSES AND COSTS SHALL NOT EXCEED $200,000 IN THE AGGREGATE
AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR EFFECT, EXCEPT FOR THOSE
PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION OF THIS CONTRACT.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “ New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “ New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, then Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure (or cause the
Title Insurer to omit as an exception to title insurance coverage or otherwise
insure against collection against the Property) the New Exception.  If Seller
elects to cure the New Exception (or to cause the Title Insurer to omit the New
Exception as an exception to title insurance coverage as permitted hereunder,
then Seller shall be entitled to reasonable adjournments of the Closing Date to
cure the New Exception, such adjournments not to exceed thirty (30) days in the
aggregate.  If Seller fails to deliver a notice to Purchaser within 3 days after
the expiration of the New Exception Review Period, then Seller shall be deemed
to have elected not to cure the New Exception.  If Purchaser is dissatisfied
with Seller’s response, or lack thereof, then Purchaser may, as its exclusive
remedy elect to either:  (i) terminate this Contract, in which event the Deposit
shall be promptly returned to Purchaser or (ii) waive the New Exception and
proceed with the transactions contemplated by this Contract, in which event
Purchaser shall be deemed to have approved the New Exception.  If Purchaser
fails to notify Seller of its election to terminate this Contract within 6 days
after Seller has notified Purchaser that Seller has elected not to cure the New
Exception, then Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.


4.7       ASSUMED ENCUMBRANCES.


4.7.1    PURCHASER RECOGNIZES AND AGREES THAT THE PROPERTY IS ENCUMBERED BY
THREE SEPARATE LOANS (THE “ LOANS”) MADE TO SELLER BY (A) FEDERAL HOME LOAN
MORTGAGE CORPORATION AND SECURED BY AN AMENDED AND RESTATED MULTIFAMILY
MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY INSTRUMENT DATED JUNE 30, 2006 AND
RECORDED JULY 17, 2006 IN BOOK 5023 PAGE 2200 (THE “ FIRST MORTGAGE”) AND
EVIDENCED BY THAT CERTAIN AMENDED AND RESTATED PROMISSORY NOTE DATED JUNE 30,
2006 IN THE STATED PRINCIPAL AMOUNT OF $26,386,502 (THE “ FIRST NOTE”), (B)
CAPMARK FINANCE INC. AND SECURED BY A MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS
AND SECURITY INSTRUMENT DATED JUNE 30, 2006 AND RECORDED JULY 17, 2006 IN BOOK
5023 PAGE 2273 (THE “ SECOND MORTGAGE”) AND EVIDENCED BY THAT CERTAIN
MULTIFAMILY NOTE DATED JUNE 30, 2006 IN THE STATED PRINCIPAL AMOUNT OF
$13,250,000 (THE “ SECOND NOTE”) AND (C) CAPMARK BANK AND SECURED BY A
MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY INSTRUMENT DATED MAY 30,
2008 AND RECORDED JULY 3, 2008 IN BOOK 5846 PAGE 2344 (THE “ THIRD MORTGAGE”)
AND EVIDENCED BY THAT CERTAIN PROMISSORY NOTE DATED JUNE 30, 2006 IN THE STATED
PRINCIPAL AMOUNT OF $10,000,000 (THE “ THIRD NOTE”).  WITHIN 5 DAYS AFTER THE
EFFECTIVE DATE, SELLER AGREES THAT IT WILL MAKE AVAILABLE TO PURCHASER (IN THE
SAME MANNER IN WHICH SELLER IS PERMITTED TO MAKE THE MATERIALS AVAILABLE TO
PURCHASER UNDER SECTION 3.5.1) COPIES OF THE ASSUMED LOAN DOCUMENTS WHICH ARE IN
SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO SECTION 3.5.2).


4.7.2    PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER’S OBLIGATIONS UNDER THE NOTES AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED ENCUMBRANCES, AND (B)
EACH LENDER SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS AND OTHER OBLIGATED
PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM ALL POST-CLOSING OBLIGATIONS
UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR LETTERS OF
CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE PAYMENTS OF
PRINCIPAL AND INTEREST UNDER THE NOTES (COLLECTIVELY, THE FOREGOING (A) AND (B)
REFERRED TO HEREIN AS THE “ LOAN ASSUMPTION AND RELEASE”). 

4.7.2.1 PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE PROVISIONS OF
THE ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF
SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (SUCH PROVISIONS, WHICH ARE
REFERENCED ON SCHEDULE 6 HERETO ARE HEREIN CALLED THE “SPECIFIC AIMCO
PROVISIONS”), AND (Y) UNLESS THE LENDERS OTHERWISE AGREE IN EACH LENDER’S SOLE
AND ARBITRARY DISCRETION, PURCHASER WILL NOT BE PERMITTED TO ASSUME THE BENEFIT
OF THE SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO FURTHER FORCE OR
EFFECT FROM AND AFTER THE CLOSING DATE.

4.7.2.2 NOTWITHSTANDING ANYTHING CONTAINED IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE OBLIGATED TO ASSUME SELLER’S OBLIGATIONS UNDER THE
ASSUMED ENCUMBRANCES IF, AS A CONDITION TO THE ISSUANCE OF THE LOAN ASSUMPTION
AND RELEASE, (A) LENDER REQUIRES ANY CHANGE TO THE INTEREST RATE, PRINCIPAL
AMOUNT, MATURITY DATE AND/OR AMORTIZATION PERIOD UNDER ANY OF THE LOANS OR (B)
LENDER REQUIRES ANY OTHER MATERIAL MODIFICATIONS TO THE TERMS OF THE ASSUMED
LOAN DOCUMENTS THAT ARE NOT ACCEPTABLE TO PURCHASER, OTHER THAN (I) THE DELETION
OF ONE OR MORE OF THE SPECIFIC AIMCO PROVISIONS AS PROVIDED ABOVE, (II) IMPOSING
CUSTOMARY ESCROWS FOR TAXES AND/OR INSURANCE IN MONTHLY AMOUNTS THAT DO NOT
EXCEED 1/12 TH OF THE REASONABLY ESTIMATED ANNUAL TAXES AND INSURANCE PREMIUMS
FOR THE PROPERTY ((II) IS HEREIN CALLED THE “ REQUIRED LOAN FUND AMOUNTS”) OR
(III) STANDARD TYPES OF MINISTERIAL REQUIREMENTS, SUCH AS PRODUCTION OF TITLE
REPORTS.  THE PROVISIONS OF THIS SECTION 4.7.2.2 SHALL SURVIVE THE CLOSING.


4.7.3    PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS REQUIRE
THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH THEREIN TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER, AT ITS SOLE
COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE “ LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SATISFY THE REQUIREMENTS SET
FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND
RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A SUBSTANTIALLY COMPLETE
APPLICATION TO EACH OF THE LENDERS FOR ASSUMPTION OF THE LOANS TOGETHER WITH ALL
DOCUMENTS AND INFORMATION REQUIRED IN CONNECTION THEREWITH (COLLECTIVELY, THE “
LOAN ASSUMPTION APPLICATION”).  PURCHASER AGREES TO NOTIFY SELLER THAT THE LOAN
ASSUMPTION APPLICATION HAS BEEN SUBMITTED TO LENDER , PROMPTLY AFTER SUCH
SUBMISSION.  PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY
RESPONSIBLE FOR THE PREPARATION AND SUBMITTAL OF THE LOAN ASSUMPTION
APPLICATION, INCLUDING THE COLLECTION OF ALL MATERIALS, DOCUMENTS, CERTIFICATES,
FINANCIALS, SIGNATURES, AND OTHER ITEMS REQUIRED TO BE SUBMITTED TO LENDERS IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION, EXCEPT THAT, UPON PURCHASER’S
OR LENDERS’ REQUEST TO SELLER, WHICH REQUEST SHALL SPECIFY WHICH
PROPERTY-RELATED DOCUMENTS ARE TO BE DELIVERED TO LENDERS BY SELLER, SELLER
SHALL DELIVER ANY PROPERTY-RELATED DOCUMENTS TO LENDERS, TO THE EXTENT (A) NOT
PREVIOUSLY DELIVERED TO PURCHASER, (B) THAT THE SAME EXIST AND (C) SUCH
PROPERTY-RELATED DOCUMENTS ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL.


4.7.4    PURCHASER SHALL COMPLY WITH EACH LENDER’S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED BY SUCH LENDER,
PURCHASER SHALL CAUSE EITHER (A) JEREMY RIEDER OR (B) SUCH OTHER PERSON OR
ENTITY REASONABLY ACCEPTABLE TO SUCH LENDER, WHICH HAS BEEN DESIGNATED BY
PURCHASER, TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE CARVE-OUT” GUARANTY
AND CUSTOMARY ENVIRONMENTAL INDEMNITY, IN SUBSTANTIALLY THE SAME FORM AS THE
EXISTING “NON-RECOURSE CARVE-OUT” GUARANTY AND ENVIRONMENTAL INDEMNITY
(EXCLUDING THE SPECIFIC AIMCO PROVISIONS), IN FAVOR OF LENDERS.  PURCHASER SHALL
BE RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR CORRECTING AND RE-SUBMITTING ANY
DEFICIENCIES NOTED BY LENDERS IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION
WITHIN A REASONABLE AMOUNT OF TIME AFTER NOTIFICATION FROM A LENDER OF SUCH
DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLER WITH A COPY OF ANY
CORRESPONDENCE FROM A LENDER WITH RESPECT TO THE LOAN ASSUMPTION APPLICATION NO
LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE FROM SUCH
LENDER.


4.7.5    PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, ASSUMPTION FEES UP TO 1% OF THE
AMOUNT OF THE LOANS, TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO RELEASE
SELLER OF ALL LIABILITY UNDER THE LOANS) IMPOSED OR CHARGED BY ANY OF THE
LENDERS OR THEIR COUNSEL (SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO
AS THE “ LENDER FEES”), IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND
THE LOAN ASSUMPTION AND RELEASE.   IF THE LENDER FEES EXCEED THE SUM OF 1% OF
THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS PLUS $59,000, AND
SELLER DOES NOT AGREE TO PAY THE EXCESS, THEN PURCHASER SHALL HAVE THE RIGHT TO
TERMINATE THIS CONTRACT.  IN THE EVENT OF SUCH TERMINATION, THE DEPOSIT SHALL BE
PROMPTLY RETURNED TO PURCHASER AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR
EFFECT, EXCEPT FOR THOSE PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION OF THIS
CONTRACT.


4.7.6    SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ALL
RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDERS IN CONNECTION WITH THE
LOANS, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


4.7.7    PURCHASER AGREES PROMPTLY TO DELIVER TO EACH LENDER ALL DOCUMENTS AND
INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION
OR DOCUMENTATION AS A LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDERS, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER’S APPLICATION TO EACH LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE, INCLUDING, UPON PURCHASER’S OR LENDERS’ SPECIFIC REQUEST
THEREFOR TO SELLER, DELIVERING ANY PROPERTY-RELATED DOCUMENTS TO LENDERS, TO THE
EXTENT (A) NOT PREVIOUSLY DELIVERED TO PURCHASER, (B) THAT SUCH PROPERTY-RELATED
DOCUMENTS EXIST AND (C) THAT SUCH PROPERTY-RELATED DOCUMENTS ARE IN SELLER’S
POSSESSION OR REASONABLE CONTROL.


4.7.8    IF REQUIRED BY LENDER, PURCHASER SHALL PROMPTLY ORDER A PHASE I
ENVIRONMENTAL STUDY AND/OR A PROPERTY CONDITION ASSESSMENT REPORT (PREPARED BY
AN ENVIRONMENTAL ENGINEER/ENGINEERING COMPANY REASONABLY ACCEPTABLE TO THE
LENDERS), AND COVENANTS THAT SUCH PHASE I ENVIRONMENTAL STUDY AND PROPERTY
CONDITION ASSESSMENT REPORT SHALL BE DELIVERED TO SELLER AND LENDERS PRIOR TO
THE CLOSING DATE.


4.8       PURCHASER FINANCING.

  Except as otherwise provided in Section 4.7 above with respect to the Loan
Assumption and Release, Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.


4.9       COLLECTIVE BARGAINING AGREEMENT.


4.9.1    SELLER HAS INFORMED PURCHASER THAT SELLER IS A PARTY TO THAT CERTAIN
COLLECTIVE BARGAINING AGREEMENT BETWEEN UNITED FOOD AND COMMERCIAL WORKERS
UNION, LOCAL 1776 (THE “ UNION”) AND VILLAGE OF PENNBROOK EFFECTIVE MAY 1, 2005,
AS AMENDED BY THAT CERTAIN MEMORANDUM OF AGREEMENT BETWEEN VILLAGE OF PENNBROOK
AND THE UNITED FOOD AND COMMERCIAL WORKERS UNION, LOCAL 1776 DATED DECEMBER 4,
2008 (THE “ COLLECTIVE BARGAINING AGREEMENT”).  PURCHASER ACKNOWLEDGES THAT
CERTAIN OF THE EMPLOYEES OF SELLER AND SELLER’S MANAGER ARE MEMBERS OF THE
UNION.  PRIOR TO THE CLOSING, SELLER SHALL PROVIDE A NOTICE TO THE UNION OF THE
SALE OF THE PROPERTY TO PURCHASER AS REQUIRED UNDER THE TERMS OF THE COLLECTIVE
BARGAINING AGREEMENT. AT THE CLOSING, PURCHASER SHALL ASSUME THE COLLECTIVE
BARGAINING AGREEMENT.  IMMEDIATELY AFTER THE CLOSING, PURCHASER SHALL OFFER OR
CAUSE TO BE OFFERED EMPLOYMENT OPPORTUNITIES AT THE PROPERTY TO ALL EMPLOYEES
WHO ARE COVERED BY THE COLLECTIVE BARGAINING AGREEMENT.


4.9.2    THE ASSIGNMENT OF SELLER’S RIGHTS AND OBLIGATIONS UNDER THE COLLECTIVE
BARGAINING AGREEMENT, IN CONNECTION WITH THE CONVEYANCE OF THE PROPERTY TO
PURCHASER, IS INTENDED TO SATISFY THE REQUIREMENTS OF SECTION 4204 OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ ERISA”).  SOLELY
FOR THE PURPOSES OF SECTION 4204 OF ERISA, PURCHASER AGREES THAT FROM AND AFTER
THE CLOSING PURCHASER SHALL CONTINUE TO CONTRIBUTE FOR SUBSTANTIALLY THE SAME
NUMBER OF CONTRIBUTION BASE UNITS TO THE PENSION PLAN DESCRIBED IN (AND PURSUANT
TO SECTION XXIV OF) THE COLLECTIVE BARGAINING AGREEMENT (THE “ PENSION PLAN”),
WHICH PENSION PLAN IS SUBJECT TO TITLE IV OF ERISA.  AT CLOSING, SELLER SHALL
ASSIGN AND PURCHASER SHALL ASSUME THE COLLECTIVE BARGAINING AGREEMENT RELATING
TO SUCH EMPLOYEES AND ALL LIABILITIES AND OBLIGATIONS THEREUNDER FIRST ARISING
FROM AND AFTER THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE OBLIGATION
TO CONTRIBUTE TO THE PENSION PLAN AND EMPLOYEE BENEFIT PLANS COVERED BY THE
COLLECTIVE BARGAINING AGREEMENT.  IN FURTHERANCE THEREOF, AT CLOSING SELLER AND
PURCHASER SHALL EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION OF THE
COLLECTIVE BARGAINING AGREEMENT IN THE FORM OF EXHIBIT I HERETO (THE “ASSIGNMENT
AND ASSUMPTION OF COLLECTIVE BARGAINING AGREEMENT”).  PURCHASER SHALL BEAR ALL
EXPENSES RELATING TO ANY BOND, ESCROW OR LETTER OF CREDIT ARRANGEMENT REQUIRED,
IF ANY, IN CONNECTION WITH PURCHASER’S ASSUMPTION OF THE COLLECTIVE BARGAINING
AGREEMENT, RELATING TO PURCHASER’S OBLIGATION TO CONTRIBUTE TO THE PENSION PLAN
AND WHICH FIRST ARISE AFTER THE CLOSING DATE. PURCHASER SHALL FULLY SATISFY ITS
OBLIGATIONS TO PAY ANY CONTRIBUTIONS OR WITHDRAWAL LIABILITY TO THE PENSION
PLAN.  IF AT ANY TIME BEGINNING ON THE CLOSING DATE AND ENDING ON THE END OF THE
FIFTH (5 TH) PLAN YEAR BEGINNING AFTER THE CLOSING DATE, PURCHASER WITHDRAWS
FROM, OR FAILS TO MAKE A REQUIRED CONTRIBUTION TO, THE PENSION PLAN COVERED BY
THE COLLECTIVE BARGAINING AGREEMENT, THE BOND, ESCROW OR LETTER OF CREDIT, IF
ANY, OBTAINED WITH RESPECT TO THE PENSION PLAN, SHALL BE PAID TO THE PENSION
PLAN, AND PURCHASER SHALL BE LIABLE TO SUCH PENSION PLAN FOR THE WITHDRAWAL
LIABILITY DUE AND OWING TO THE PENSION PLAN.


4.9.3    SELLER AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND PURCHASER AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, CONSTITUENT PARTNERS, MEMBERS, AFFILIATES AND
AGENTS (EACH, A “ PURCHASER PARTY”), FROM AND AFTER THE CLOSING DATE, AGAINST
AND IN RESPECT OF ANY AND ALL LOSSES INCURRED BY SUCH PERSONS ARISING FROM OR
RELATING TO ANY AND ALL LIABILITIES ARISING UNDER TITLE IV OF ERISA WITH RESPECT
TO THE PENSION PLAN FIRST ACCRUING PRIOR TO THE CLOSING, EXCLUDING ANY LIABILITY
OF SELLER ARISING FROM (A) PURCHASER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
THE ASSIGNMENT AND ASSUMPTION OF COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER
OBLIGATION OF PURCHASER UNDER SECTION 4.9 HEREOF OR (B) PURCHASER’S WITHDRAWAL
FROM THE PENSION PLAN ON OR BEFORE THE LAST DAY OF THE FIFTH (5 TH) PLAN YEAR
BEGINNING AFTER THE CLOSING DATE AND PURCHASER’S FAILURE TO PAY ANY WITHDRAWAL
LIABILITY THEREBY DUE.  PURCHASER AND ONYX PARTNERS, LLC HEREBY JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS SELLER AND SELLER’S INDEMNIFIED PARTIES AT
ALL TIMES FROM AND AFTER THE CLOSING DATE, AGAINST AND IN RESPECT OF ALL LOSSES
INCURRED BY SUCH PERSONS ARISING FROM OR RELATING TO ANY AND ALL LIABILITIES
ARISING UNDER TITLE IV OF ERISA WITH RESPECT TO THE PENSION PLAN FIRST ACCRUING
AFTER THE CLOSING, INCLUDING, WITHOUT LIMITATION, ANY LIABILITY OF ANY SELLER’S
INDEMNIFIED PARTIES ARISING FROM (A) PURCHASER’S FAILURE TO COMPLY WITH THE
PROVISIONS OF THE ASSIGNMENT AND ASSUMPTION OF THE COLLECTIVE BARGAINING
AGREEMENT OR ANY OTHER OBLIGATION OF PURCHASER UNDER SECTION 4.9 HEREOF OR (B)
PURCHASER’S WITHDRAWAL FROM THE PENSION PLAN ON OR BEFORE THE LAST DAY OF THE
FIFTH (5 TH) PLAN YEAR BEGINNING AFTER THE CLOSING DATE AND PURCHASER’S FAILURE
TO PAY ANY WITHDRAWAL LIABILITY THEREBY DUE.


4.9.4    THE PROVISIONS OF THIS SECTION 4.9 SHALL SURVIVE THE CLOSING.


ARTICLE V
CLOSING


5.1       CLOSING DATE. 


5.1.1    THE CLOSING SHALL OCCUR 30 DAYS AFTER THE LENDERS’ APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE, BUT NO LATER THAN OCTOBER 19, 2009 (“ CLOSING DATE”)
THROUGH AN ESCROW WITH ESCROW AGENT, WHEREBY SELLER, PURCHASER AND THEIR
ATTORNEYS NEED NOT BE PHYSICALLY PRESENT AT THE CLOSING AND MAY DELIVER
DOCUMENTS BY OVERNIGHT AIR COURIER OR OTHER MEANS.


5.1.2    IF PURCHASER OBTAINS THE LENDERS’ APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE ON OR AFTER SEPTEMBER 18, 2009 BUT BEFORE OCTOBER 19, 2009, THEN THE
CLOSING DATE SHALL BE EXTENDED TO BE THE DATE WHICH IS THIRTY (30) DAYS AFTER
THE PURCHASER’S RECEIPT OF THE LENDERS’ APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE.


5.1.3    IF REQUIRED IN ORDER TO COMPLY WITH THE REQUIREMENTS OF SECTIONS 8.1.8
OR 8.2.6, THEN, UPON NOTICE GIVEN TO PURCHASER AT LEAST FIVE (5) BUSINESS DAYS
BEFORE THE THEN SCHEDULED CLOSING DATE, SELLER MAY EXTEND THE CLOSING DATE TO A
DATE NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING DATE SPECIFIED IN THE
FIRST SENTENCE OF THIS SECTION 5.1.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:


5.2.1    SPECIAL WARRANTY DEED (THE “ DEED”) IN THE FORM ATTACHED AS EXHIBIT B
TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “ GENERAL
ASSIGNMENT”).


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    SELLER’S CLOSING STATEMENT.


5.2.6    A CUSTOMARY TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE
TO SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT AND OTHER STANDARD EXCEPTIONS.


5.2.7    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9    AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN 3
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11  NOTIFICATION LETTERS TO ALL TENANTS PREPARED BY PURCHASER AND EXECUTED
BY SELLER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO
ALL TENANTS BY PURCHASER IMMEDIATELY AFTER THE CLOSING.


5.2.12  A CERTIFICATE OF SELLER INDICATING THAT THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS CONTRACT ARE TRUE AND CORRECT AS OF THE
CLOSING DATE IN ALL MATERIAL RESPECTS, PROVIDED THAT SUCH CERTIFICATE SHALL BE
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.3 HEREOF.


5.2.13  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items:


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2    A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3    ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4    PURCHASER’S CLOSING STATEMENT.


5.3.5    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY PURCHASER
IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL
TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10  ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN FUND
AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDERS TO CAUSE THE LOAN
ASSUMPTION AND RELEASE, AS REQUIRED HEREUNDER.


5.3.11  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION
8.1.8, SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “
PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING.


5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE RETURN
OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY
EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING EXPENSES
SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING,
NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH
HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT RENTS
EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B) REFERRED TO
HEREIN AS THE “ UNCOLLECTED RENTS”).  IN ADJUSTING FOR UNCOLLECTED RENTS, NO
ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE
UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH ACCRUED
UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  PURCHASER AGREES TO BILL
TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS
TO COLLECT UNCOLLECTED RENTS BUT SHALL NOT BE OBLIGATED TO COMMENCE OR PURSUE
ANY LEGAL ACTIONS.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S OBLIGATION TO
COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF NOT MORE THAN
90 DAYS PAST DUE, AND PURCHASER’S COLLECTION OF RENTS SHALL BE APPLIED, FIRST,
TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, AND SECOND, TO UNCOLLECTED
RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE
OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED
RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR PROCEEDINGS
AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL NOT
CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, THE
DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND
ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY
NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED,
HOWEVER, THAT PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS
SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN
EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE,
PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY
INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “ TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.

5.4.6.3 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE SUM OF ANY RENT CONCESSIONS GRANTED FOR PERIODS AFTER
THE CLOSING AS A RESULT OF A SETTLEMENT BETWEEN SELLER, AS LANDLORD, AND A
TENANT AT THE PROPERTY FOR FAILURE OF SELLER TO PERFORM ANY OF ITS ACTIONS OR
OBLIGATIONS AS LANDLORD UNDER A LEASE (AS OPPOSED TO ANY RENT CONCESSIONS
GRANTED IN CONNECTION WITH A NEW OR RENEWED LEASE).


5.4.7    EXISTING LOANS.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL REQUIRED
TO BE PAID UNDER THE TERMS OF THE NOTES PRIOR TO CLOSING, TOGETHER WITH ALL
INTEREST ACCRUED UNDER THE NOTES PRIOR TO CLOSING, ALL OF WHICH MAY BE A CREDIT
AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  SUBJECT TO THE
LIMITATION SET FORTH IN SECTION 4.7.5 ABOVE, PURCHASER SHALL BE RESPONSIBLE FOR
ALL LENDERS FEES AND ALL OTHER FEES, PENALTIES, INTEREST AND OTHER AMOUNTS DUE
AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN ASSUMPTION
AND RELEASE.  AS SET FORTH IN SECTION 4.7.6, ANY EXISTING RESERVES, IMPOUNDS AND
OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOANS SHALL BE ASSIGNED TO
PURCHASER, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


5.4.8    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL THE CLOSING DATE, AFTER WHICH TIME
THE RISK OF LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR
OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9    EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
(OTHER THAN THE EMPLOYEES EMPLOYED UNDER THE COLLECTIVE BARGAINING AGREEMENT)
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED BY SELLER OR SELLER’S
MANAGER, AS THE CASE MAY BE, AS OF THE CLOSING DATE.  WAGES, VACATION PAY,
PENSION AND WELFARE BENEFITS AND OTHER FRINGE BENEFITS FOR ALL PERSONS EMPLOYED
PURSUANT TO THE COLLECTIVE BARGAINING AGREEMENT AT THE PROPERTY SHALL BE
ADJUSTED AS OF THE CLOSING DATE.


5.4.10  CLOSING COSTS.  PURCHASER SHALL PAY ANY MORTGAGE ASSUMPTION (SUBJECT TO
SECTION 4.7.5), GROSS RECEIPTS OR SIMILAR TAXES, ANY PREMIUMS OR FEES REQUIRED
TO BE PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO
SECTION 4.1, AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT. 
SELLER SHALL PAY ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT AND
THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR
ENCUMBRANCES AGAINST THE PROPERTY.  PURCHASER AND SELLER SHALL EACH BE
RESPONSIBLE FOR ONE-HALF OF THE APPLICABLE TRANSFER FEES OR SIMILAR FEES; SELLER
SHALL GRANT PURCHASER A CLOSING CREDIT FOR SELLER’S PORTION OF SUCH TRANSFER OR
SIMILAR FEES.


5.4.11  UTILITY CONTRACTS.  SELLER HAS ENTERED INTO A CONTRACT FOR NATURAL GAS
WITH UGI ENERGY SERVICES  (" UGI") WHICH EXPIRES ON APRIL 30, 2010 (THE “UTILITY
CONTRACT”).  SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
CONSENT OF UGI TO THE ASSIGNMENT OF THE UTILITY CONTRACT FROM SELLER TO
PURCHASER (BUT SELLER SHALL NOT HAVE ANY OBLIGATION TO TAKE ANY LEGAL ACTION OR
TO PAY ANY SUMS OF MONEY, IN ORDER TO OBTAIN SUCH CONSENT).  IF SELLER OBTAINS
SUCH CONSENT FROM UGI, THEN AT CLOSING, (X) SELLER AND PURCHASER SHALL ENTER
INTO AN ASSIGNMENT AND ASSUMPTION AGREEMENT WITH RESPECT TO THE UTILITY CONTRACT
(IN A FORM REASONABLY SATISFACTORY TO SELLER AND PURCHASER), WHEREBY SELLER
SHALL ASSIGN THE UTILITY CONTRACT TO PURCHASER AND PURCHASER SHALL ASSUME THE
OBLIGATIONS OF SELLER UNDER THE UTILITY CONTRACT APPLICABLE TO THE PERIOD FROM
AND AFTER THE CLOSING DATE AND (Y) IN CONNECTION WITH SUCH ASSUMPTION, PURCHASER
SHALL DELIVER A CASH DEPOSIT OR A SURETY BOND TO UGI, AS MAY BE REQUIRED BY UGI
IN ORDER FOR SELLER TO BE RELEASED FROM ITS OBLIGATIONS UNDER THE UTILITY
CONTRACT AND FOR SELLER TO RECEIVE A RETURN OF ITS DEPOSIT OR SURETY BOND POSTED
IN CONNECTION WITH THE UTILITY CONTRACT.  IF THE CONSENT OF UGI IS NECESSARY FOR
SUCH ASSIGNMENT, AND IF SELLER IS UNABLE TO OBTAIN THE CONSENT OF UGI TO THE
ASSIGNMENT OF THE UTILITY CONTRACT TO PURCHASER, THEN SELLER SHALL TERMINATE THE
UTILITY CONTRACT AT CLOSING AND SHALL, AT ITS SOLE COST AND EXPENSE, PAY ALL
TERMINATION FEES AND COSTS OWED TO UGI AS A RESULT OF SUCH TERMINATION.


5.4.12  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “ SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF THREE (3) YEARS AFTER THE CLOSING
(THE “ RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE ACCESS
TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION AND
COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER’S
PROPERTY-RELATED FILES AND RECORDS.


5.4.13  BROKERAGE COMMISSIONS.  ANY OUTSTANDING COMMISSIONS FOR THE RENTAL OR
LEASE OF ANY APARTMENTS AT THE PROPERTY SHALL EITHER BE PAID AT CLOSING BY
SELLER DIRECTLY TO THE BROKERS ENTITLED TO SUCH COMMISSIONS OR SELLER SHALL
GRANT PURCHASER A CREDIT FOR SUCH COMMISSIONS.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 90 days after Closing, or (b)
subject to such 90-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).  The foregoing limitations set forth
in Sections 5.5(a) and (b) above shall not apply to rent collected by Seller
applicable to periods after the Closing or rent collected by Purchaser for
periods prior to the Closing.  Nothing contained herein shall limit the mutual
indemnities contained in the Leases Assignment.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “ Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section  8.1:


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND,
SUBJECT TO SECTION 8.2.4 AND ANY APPROVALS REQUIRED FROM LENDERS FOR THE LOAN
ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.4, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO SELLER’S
KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY WHICH WILL ADVERSELY IMPACT SELLER’S ABILITY TO
CONVEY THE PROPERTY OR WHICH ADVERSELY AFFECT OR WILL ADVERSELY AFFECT THE
OPERATIONS OF THE PROPERTY;


6.1.4    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5    TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6    TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7    TO SELLER’S KNOWLEDGE, THE MATERIALS DELIVERED TO PURCHASER AND THAT
HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND SELLER HAS NO
KNOWLEDGE THAT ANY MATERIALS PREPARED BY ANY THIRD PARTIES ARE SUBSTANTIALLY AND
MATERIALLY ERRONEOUS OR MISLEADING;


6.1.8    TO SELLER’S KNOWLEDGE, THERE ARE NO CURRENT TAX APPEALS PENDING
CONCERNING THE PROPERTY AND NONE WILL BE FILED PRIOR TO THE CLOSING, WITHOUT
PURCHASER’S CONSENT;


6.1.9    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN CLAIMS OR
COMPLAINTS FROM ANY PARTY THAT THE PROPERTY IS NOT IN COMPLIANCE WITH ALL ZONING
LAWS;


6.1.10  TO SELLER’S KNOWLEDGE, SELLER HAS PERFORMED ITS OBLIGATIONS UNDER THE
LOAN AS OF THE EFFECTIVE DATE AND HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY
DEFAULT BY SELLER UNDER THE LOAN THAT REMAINS UNCURED;


6.1.11  AS OF THE EFFECTIVE DATE, THE OUTSTANDING PRINCIPAL BALANCE DUE UNDER
THE LOANS IS AS FOLLOWS:  $25,532,265.60 UNDER THE FIRST NOTE, $13,250,000.00
UNDER THE SECOND NOTE AND $9,881,314.09 UNDER THE THIRD NOTE.


6.1.12  TO SELLER’S KNOWLEDGE, THERE ARE NO ASSESSMENTS, EITHER THREATENED OR
PENDING AGAINST ANY PART OR ALL OF THE PROPERTY;


6.1.13  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES OF
VIOLATIONS OF LAW OR MUNICIPAL ORDINANCES, CODES, ORDERS OR REQUIREMENTS NOTED
OR ISSUED BY ANY AUTHORITY HAVING JURISDICTION AGAINST OR AFFECTING THE
PROPERTY, WHICH VIOLATIONS REMAIN UNCURED, EXCEPT FOR THOSE VIOLATIONS LISTED ON
SCHEDULE 7.  THE WORK NECESSARY TO CURE THESE VIOLATIONS HAS BEEN COMPLETED WITH
THE EXCEPTION OF THE MONITORING AND ONGOING WORK IN CONNECTION WITH THE BIRDS
NEST AND CLEANING OF THE STORAGE ROOMS, WHICH SELLER WILL CONTINUE TO USE
DILIGENT COMMERCIALLY REASONABLE EFFORTS TO CURE.


6.1.14  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES OF
COMPLAINTS OF ANY TENANTS REGARDING ANY VIOLATION OF ANY RENT CONTROL OR SIMILAR
LAW.  THERE IS NO CONCERTED RENT STRIKE AT THE PROPERTY;


6.1.15  SELLER IS THE OWNER OF THE FIXTURES AND TANGIBLE PERSONAL PROPERTY FREE
AND CLEAR OF ANY LIENS OR ENCUMBRANCES, OTHER THAN THE ASSUMED ENCUMBRANCES;


6.1.16  SELLER HAS DELIVERED A TRUE, COMPLETE AND CORRECT COPY OF THE COLLECTIVE
BARGAINING AGREEMENT TO PURCHASER.  THE COLLECTIVE BARGAINING AGREEMENT IS IN
FULL FORCE AND EFFECT.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF DEFAULT
FROM THE UNION WITH RESPECT TO THE COLLECTIVE BARGAINING AGREEMENT WHICH REMAINS
UNCURED, AND, TO SELLER’S KNOWLEDGE, SELLER IS NOT IN DEFAULT UNDER THE
COLLECTIVE BARGAINING AGREEMENT;


6.1.17  TO SELLER’S KNOWLEDGE, THERE ARE NO OUTSTANDING COMMISSIONS FOR THE
RENTAL OR LEASE OF ANY APARTMENTS AT THE PROPERTY, OTHER THAN ANY SUCH
COMMISSIONS TO BE PAID BY SELLER AT OR PRIOR TO THE CLOSING; AND


6.1.18  EXCEPT AS SET FORTH IN THE LEASES AND/OR THE RENT ROLL, NO TENANT IS
ENTITLED TO RENTAL CONCESSIONS OR ABATEMENTS FOR ANY PERIOD SUBSEQUENT TO THE
CLOSING DATE.


6.1.19  SELLER HAS DELIVERED A TRUE, COMPLETE AND CORRECT COPY OF EACH OF THE
COMMERCIAL LEASES IN EFFECT AT THE PROPERTY TO PURCHASER.  TO SELLER’S
KNOWLEDGE, NONE OF THE TENANTS UNDER SUCH COMMERCIAL LEASES IS IN DEFAULT AND
SELLER HAS RECEIVED NO WRITTEN NOTICE FROM SUCH COMMERCIAL TENANTS THAT SELLER
IS IN DEFAULT OF ITS OBLIGATIONS UNDER SUCH COMMERCIAL LEASES.


6.2       AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, but is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser represents and
warrants that, as of the date hereof and as of the Closing Date, it has and
shall have reviewed and conducted such independent analyses, studies (including,
without limitation, environmental studies and analyses concerning the presence
of lead, asbestos, water intrusion and/or fungal growth and any resulting
damage, PCBs and radon in and about the Property), reports, investigations and
inspections as it deems appropriate in connection with the Property.  If Seller
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller’s Indemnified Parties. 
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations and every
representation deemed made herein or by statute shall survive Closing for a
period of 6 months (the “ Survival Period”).  Seller shall have no liability
after the Survival Period with respect to Seller’s Representations contained
herein except to the extent that Purchaser has requested arbitration against
Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $1,000,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had actual knowledge (or knowledge could have been
ascertained from the Materials) of such breach prior to the Closing Date, and
elected to close regardless, Purchaser shall be deemed to have waived any right
of recovery, and Seller shall not have any liability in connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “ knowledge” shall mean and refer only to actual knowledge of the
Designated Employees and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Designated Employees any duty
to investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Employees any individual personal
liability.  As used herein, the term “ Designated Employees” shall refer to Nora
Meyers, who is the regional property manager handling this Property, and Ian
Douglas, who is the community manager handling this Property.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF PENNSYLVANIA.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts shall be terminable
on thirty (30) days’ prior written notice without payment or penalty or any new,
renewed or modified Leases (a) shall not have a term in excess of 1 year, (b)
shall be on Seller’s standard form without material deviation and entered into
in the ordinary course of business and in accordance with Seller’s standard
leasing practices for the Property and (c) shall not grant a rent concession
which results in an aggregate rent concession amount over the term of the
applicable lease equal to more than one and one-half (1.5) months of free rent
after the Closing (unless Seller agrees to give Purchaser a credit at Closing
for the amount of any rent concessions which exceed one and one-half (1.5)
months of free rent), unless the prior written consent of Purchaser has been
obtained, which consent shall not be unreasonably withheld, conditioned or
delayed.  Seller hereby agrees not to change its standard leasing practices in a
manner which would be adverse to Purchaser as a result of the execution of this
Contract.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s reasonable discretion to address (a) any life or safety
issue at the Property or (b) any other matter which in Seller’s reasonable
discretion materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.  Seller shall not accept any prepayment of rent for more than
one month beyond the Closing Date or apply any Tenant Deposits to any rents owed
by Tenants who remain in possession of their Tenant Units on the Closing Date. 
Seller shall maintain the Property in its current condition, subject only to
ordinary wear and tear, casualty and condemnation excepted and subject to the
provisions of Article 11 and Article 12.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section  7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       RENT-READY CONDITION.

  Seller agrees that (a) prior to Closing all vacant apartment units at the
Property (which have been vacant for at least seven (7) days prior to the
Closing Date) will be in Rent-Ready Condition, or (b) Purchaser shall receive a
credit against the Purchase Price in an amount equal to the product of (i) the
number of vacant apartment units which are not in Rent-Ready Condition on the
Closing Date (and which have been vacant for at least seven (7) days prior to
the Closing Date), and (ii) $1,000.00.


7.5       EXISTING LOANS.

  Between the Effective Date and the Closing Date, Seller shall not voluntarily
prepay any portion of the outstanding principal balance under the Existing
Loans, other than the scheduled amortization payments as set forth in the Notes.


7.6       VIOLATIONS AND CERTIFICATE OF OCCUPANCY.

  Seller shall use diligent, commercially reasonable efforts to (a) cure all
violations listed on Schedule 7 and (b) deliver to Purchaser an Application for
Certificate of Occupancy/Use signed by the Code Enforcement Officer, or other
documentation required by the Township of Falls which is necessary to transfer
title to the Property to Purchaser; provided, however, that Seller shall not be
in default if, despite using diligent, commercially reasonable efforts, Seller
is unable to satisfy the requirements of this Section 7.6.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4    NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;


8.1.5    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED;


8.1.6    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE SELLER, EXCEPT FOR LITIGATION OF WHICH
PURCHASER HAS KNOWLEDGE;


8.1.7    SUBJECT TO PURCHASER’S PAYMENT OF PREMIUMS, THE TITLE INSURER SHALL BE
COMMITTED TO THE ISSUANCE OF THE TITLE POLICY INSURING TITLE TO THE PROPERTY
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS;


8.1.8    SELLER SHALL HAVE DELIVERED TO PURCHASER AN APPLICATION FOR CERTIFICATE
OF OCCUPANCY/USE SIGNED BY THE CODE ENFORCEMENT OFFICER, OR OTHER DOCUMENTATION
REQUIRED BY THE TOWNSHIP OF FALLS WHICH IS NECESSARY TO TRANSFER TITLE TO THE
PROPERTY TO PURCHASER; AND


8.1.9    SELLER SHALL HAVE CURED ALL VIOLATIONS LISTED ON SCHEDULE 7 AND ALL
OTHER VIOLATIONS, TO THE EXTENT NECESSARY TO SATISFY THE CONDITION SET FORTH IN
SECTION 8.1.8 ABOVE.

If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4, 8.1.5, 8.1.6, 8.1.7,
8.1.8 or 8.1.9 is not met, Purchaser may (a) waive any of the foregoing
conditions and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price, or (b) if such failure constitutes a default
by Seller, exercise any of its remedies pursuant to Section 10.2.  If the
condition set forth in Section 8.1.2 is not met, Seller shall not be in default
pursuant to Section 10.2, and Purchaser may, as its sole and exclusive remedy,
(i) notify Seller of Purchaser’s election to terminate this Contract and receive
a return of the Deposit from the Escrow Agent, or (ii) waive such condition and
proceed to Closing on the Closing Date with no offset or deduction from the
Purchase Price.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER, EXCEPT FOR LITIGATION OF WHICH
SELLER CURRENTLY HAS KNOWLEDGE;


8.2.5    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED; AND


8.2.6    SELLER HAS INFORMED PURCHASER THAT IN CONNECTION WITH THE SALE OF THE
PROPERTY PURSUANT TO THIS CONTRACT, SELLER IS REQUIRED TO FILE AN INFORMATION
STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE COMMISSION (THE “ SEC”)
PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “
INFORMATION STATEMENT”) AND TO DISTRIBUTE THE INFORMATION STATEMENT TO SELLER'S
LIMITED PARTNERS.  SELLER SHALL FILE THE INFORMATION STATEMENT WITH THE SEC
PROMPTLY AFTER THE EFFECTIVE DATE.  IT SHALL BE A CONDITION TO SELLER’S CLOSING
OBLIGATIONS HEREUNDER THAT (A) EITHER (X) SELLER HAS NOT RECEIVED ANY COMMENTS
ON THE INFORMATION STATEMENT FROM SEC FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE
INFORMATION STATEMENT HAS BEEN FILED WITH THE SEC OR (Y) IF SELLER HAS RECEIVED
COMMENTS FROM THE SEC WITHIN SUCH 10 BUSINESS DAY PERIOD, SUCH COMMENTS HAVE
BEEN ADDRESSED TO THE SATISFACTION OF THE SEC AND THE SEC HAS CONFIRMED THAT IT
HAS NO FURTHER COMMENTS TO THE INFORMATION STATEMENT AND (B) THEREAFTER THE
INFORMATION STATEMENT HAS BEEN DELIVERED TO EACH OF THE LIMITED PARTNERS OF
SELLER AND A PERIOD OF NOT LESS THAN 20 DAYS HAS EXPIRED.  SELLER SHALL ADVISE
PURCHASER WHEN THE INFORMATION STATEMENT IS BEING MAILED TO THE LIMITED
PARTNERS.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  If the Closing
does not occur because of a failure of Seller to comply with the provisions of
Section 8.2.6 and provided that Purchaser is not otherwise in default under this
Contract, then, in addition to the return of the Deposit to Purchaser, and as
Purchaser’s sole remedy, Purchaser shall be entitled to reimbursement of its
direct and actual out-of-pocket expenses and costs (documented by paid invoices
to third parties) in connection with this transaction, which reimbursement shall
not exceed $200,000 in the aggregate.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Marcus
& Millichap, 1628 JFK Boulevard, Suite 1200, Philadelphia, PA 19103, Attention: 
Ridge MacLaren (“ Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


9.3       REAL ESTATE RECOVERY FUND.

  A Real Estate Recovery Fund exists to reimburse any person who has obtained a
final civil judgment against a Pennsylvania real estate licensee owing to fraud,
misrepresentation, or deceit in a real estate transaction and who has been
unable to collect the judgment after exhausting all legal and equitable
remedies.  For complete details about the Fund, call (717) 783-3658 or (800)
822-2113 (within Pennsylvania) and (717) 783-4854 (outside Pennsylvania).


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.3 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.2.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser’s
indemnity and confidentiality obligations hereunder, Seller’s sole and exclusive
remedy for Purchaser’s failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If Seller defaults in its obligations hereunder to (a) deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder or
(b) satisfy the conditions contained in Sections 8.1.1, 8.1.3 (with respect to
the covenants of Seller to be performed on the Closing Date only), 8.1.4 or
8.1.6 and provided that Purchaser is, on the Closing Date, ready, willing and
able to deliver all of Purchaser’s deliveries specified by Section 5.3 and pay
the Purchase Price to Seller, then Seller shall be deemed to immediately be in
default and Purchaser may exercise Purchaser’s rights contained in this Section
10.2 without any opportunity of Seller to cure such default.  If Seller, prior
to the Closing, defaults in its covenants or obligations under this Contract
which are to be performed prior to Closing and such default continues for more
than 10 days after written notice from Purchaser, then, at Purchaser’s election
and as Purchaser’s sole and exclusive remedy, either (a) this Contract shall
terminate, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Purchaser may recover,
as its sole recoverable damages (but without limiting its right to receive a
refund of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $200,000 in aggregate, or (b)
subject to the conditions below, Purchaser may seek specific performance of
Seller’s obligation to deliver the Deed pursuant to this Contract (but not
damages).  Purchaser may seek specific performance of Seller’s obligation to
deliver the Deed pursuant to this Contract only if, as a condition precedent to
initiating such litigation for specific performance, Purchaser first shall (i)
deliver all Purchaser Closing documents to Escrow Agent in accordance with the
requirements of this Contract, including, without limitation, Sections  2.2.3
and 5.3 (with the exception of Section 5.3.1); (ii) not otherwise be in default
under this Contract; and (iii) file suit therefor with the court on or before
the 120th day after the Closing Date; if Purchaser fails to file an action for
specific performance within 120 days after the Closing Date, then Purchaser
shall be deemed to have elected to terminate the Contract in accordance with
subsection (a) above.  Purchaser agrees that it shall promptly deliver to Seller
an assignment of all of Purchaser’s right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY PURSUING
AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “ Repairs”), is
more than $2,000,000.00, then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the “ Damage Notice”).  Within 10 Business Days after Purchaser’s receipt of
the Damage Notice, Purchaser may elect at its option to terminate this Contract
by delivering written notice to Seller in which event the Deposit shall be
refunded to Purchaser.  In the event Purchaser fails to terminate this Contract
within the foregoing 10 Business Day period, this transaction shall be closed in
accordance with Section  11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$2,000,000.00, this transaction shall be closed in accordance with Section 
11.3, notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section  11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section  11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith, plus the amount of any uninsured loss for which coverage has been
denied and plus the amount of any proceeds which are not assignable to
Purchaser); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section 
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section  13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.  Purchaser shall be
solely responsible for the payment of transfer tax payable in connection with
such an assignment and shall indemnify, hold harmless, and, if requested in the
sole and absolute discretion of the Seller, defend (with counsel approved by the
Seller) the other party from and against all Losses relating to any transfer
taxes due in connection of an assignment of this Contract by Purchaser.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Pennbrook Hatzlach, L.P.,
1440 Cedarview Avenue
Lakewood, New Jersey 08701
Attention:  Jeremy Y. Rieder
Telephone:  732-886-6787
Facsimile:  732-886-6797
jeremy@onyxp.com

With a copy to:

Feinstein Raiss Kelin & Booker
100 Executive Drive
Suite 360
West Orange, New Jersey 07052
Attention: Rich Kelin, Esq.
Telephone:  973-324-5400 extension 107
Facsimile:  973-731-4669
rkelin@frkblaw.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-9101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)
mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282
harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
john.spiegleman@aimco.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention: Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467
lisaacson@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the Commonwealth of Pennsylvania shall govern the validity,
construction, enforcement, and interpretation of this Contract, unless otherwise
specified herein except for the conflict of laws provisions thereof.  Subject to
Section  13.24, all claims, disputes and other matters in question arising out
of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
Commonwealth of Pennsylvania, and the parties hereto expressly consent to the
venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section  2.3, and (b) the signature of the Broker shall not be required as to
any amendment of this Contract


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys, accountants, advisors,
consultants and potential investors.  Any information obtained by Purchaser in
the course of its inspection of the Property, and any Materials provided by
Seller to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without Seller’s prior written authorization, which
may be granted or denied in Seller’s sole discretion.  In addition, Purchaser
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except as
reasonably necessary to third parties engaged by Purchaser for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion. 
Notwithstanding the provisions of Section  13.8 Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section  13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section  5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
California limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.20   NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any binding contract with a third-party for the sale of the Property unless such
contract is contingent on the termination of this Contract without the Property
having been conveyed to Purchaser.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the Commonwealth of Pennsylvania.  The parties shall attempt to
designate one arbitrator from the American Arbitration Association.  If they are
unable to do so within 30 days after written demand therefor, then the American
Arbitration Association shall designate an arbitrator.  The arbitration shall be
final and binding, and enforceable in any court of competent jurisdiction.  The
arbitrator shall award attorneys’ fees (including those of in-house counsel) and
costs to the prevailing party and charge the cost of arbitration to the party
which is not the prevailing party.  Notwithstanding anything herein to the
contrary, this Section  13.24 shall not prevent Purchaser or Seller from seeking
and obtaining equitable relief on a temporary or permanent basis, including,
without limitation, a temporary restraining order, a preliminary or permanent
injunction or similar equitable relief, from a court of competent jurisdiction
located in the Commonwealth of Pennsylvania (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury.  The court’s jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.24. 
Notwithstanding the foregoing, Purchaser may obtain restraining order from a
court of competent jurisdiction.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   NON-SOLICITATION OF EMPLOYEES.



SELLER ACKNOWLEDGES AND AGREES THAT, WITHOUT THE EXPRESS WRITTEN CONSENT OF
PURCHASER, NEITHER SELLER OR ANY OF SELLER’S EMPLOYEES, AFFILIATES OR AGENTS
SHALL SOLICIT ANY OF SELLER’S EMPLOYEES OR ANY EMPLOYEES LOCATED AT THE PROPERTY
(OR ANY OF SELLER’S AFFILIATES’ EMPLOYEES LOCATED AT ANY PROPERTY OWNED BY SUCH
AFFILIATES) FOR POTENTIAL EMPLOYMENT BY SELLER FOR ONE (1) YEAR AFTER THE
CLOSING, UNLESS SUCH SOLICITATION IS FOR A PROPERTY LOCATED OUTSIDE OF THE
COMMONWEALTH OF PENNSYLVANIA AND THE STATE OF NEW JERSEY.  NOTWITHSTANDING THE
FOREGOING, SUCH LIMITATION SHALL NOT APPLY TO ANY EMPLOYEES WHICH ARE NOT
EMPLOYED BY PURCHASER WITHIN ONE WEEK OF THE CLOSING DATE OR ANY EMPLOYEES WHO
QUIT OR ARE TERMINATED BY PURCHASER AFTER THE CLOSING DATE.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.7.5, 4.7.6, 5.4,
5.5, 6.2, 6.5, 9.1, 11.4, 14.1, and 14.2; (c) any other provisions in this
Contract, that by their express terms survive the termination or Closing; and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the “Survival Provisions”), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “ Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.29   ZONING CLASSIFICATION.

  Seller and Purchaser acknowledge that the zoning classification of the
Property is HR (High Density Residential).


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.


14.2     CONSENT AGREEMENT.

  Testing (the “ Testing”) has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services performed the
Testing and reported its findings in the Lead-Based Paint Evaluation Report
dated March 3, 2003 (the “ Report”).  The Report certifies the Property as
lead-based paint free.  By execution hereof, Purchaser acknowledges receipt of a
copy of the Report, the Lead-Based Paint Disclosure Statement attached hereto as
Exhibit H, and acknowledges receipt of that certain Consent Agreement (the
“Consent Agreement”) by and among the United States Environmental Protection
Agency (executed December 19, 2001), the United States Department of Housing and
Urban Development (executed January 2, 2002), and AIMCO (executed December 18,
2001).  Because the Property has been certified as lead-based paint free, Seller
is not required under the Consent Agreement to remediate or abate any lead-based
paint condition at the Property prior to the Closing.  Purchaser acknowledges
and agrees that (1) after Closing, Purchaser and the Property shall be subject
to the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

NATIONAL PROPERTY INVESTORS 4, a California limited partnership

 

By:    NPI EQUITY INVESTMENTS, INC., a Florida corporation, its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

Purchaser:

PENNBROOK HATZLACH, L.P., a Pennsylvania limited partnership

By:   PENNBROOK TOV MEOD CORP., a Pennsylvania corporation, its general partner

 

By:  /s/Jeremy Rieder

Name:  Jeremy Rieder

Title:  President



 

Guarantor, as to Section 4.9.3 only:

ONYX PARTNERS LLC , a New Jersey limited liability company

By:  /s/Jeremy Rieder

Name:  Jeremy Rieder

Title:  President


SCHEDULE 1

1.DEFINED TERMS

1.1.            “ ADA” shall have the meaning set forth in Section 13.21.

1.2.            “ AIMCO” means Apartment Investment and Management Company.

1.3.            “ AIMCO Marks” means all words, phrases, slogans, materials,
software, proprietary systems, trade secrets, proprietary information and lists,
and other intellectual property owned or used by Seller, the Property Manager,
or AIMCO in the marketing, operation or use of the Property (or in the
marketing, operation or use of any other properties managed by the Property
Manager or owned by AIMCO or an affiliate of either Property Manager or AIMCO).

1.4.            “ Assignment and Assumption of Collective Bargaining Agreement”
shall have the meaning set forth in Section 4.9.2.

1.5.            “ Assumed Mortgages” means, collectively, the First Mortgage,
the Second Mortgage and the Third Mortgage.

1.6.            “ Assumed Encumbrances” means the Assumed Mortgages and certain
other security and related documents in connection with the Loans.

1.7.            “ Assumed Loan Documents” means the Notes, the Assumed
Encumbrances and any other documents executed by Seller in connection with the
Loans.

1.8.            “ Broker” shall have the meaning set forth in Section 9.1.

1.9.            “ Business Day” means any day other than a Saturday or Sunday or
Federal holiday or legal holiday in the States of Colorado, New York or
Pennsylvania.

1.10.        “ Closing” means the consummation of the purchase and sale and
related transactions contemplated by this Contract in accordance with the terms
and conditions of this Contract.

1.11.        “ Closing Date” means the date on which date the Closing of the
conveyance of the Property is required to be held pursuant to Section 5.1.

1.12.        “ Code” shall have the meaning set forth in Section 2.3.6.

1.13.        “ Co-Insurer” shall have the meaning set forth in Section 4.1.

1.14.        “ Collective Bargaining Agreement” shall have the meaning set forth
in Section 4.9.1.

1.15.        “ Consent Agreement” shall have the meaning set forth in
Section 14.2.

1.16.        “ Consultants” shall have the meaning set forth in Section 3.1.

1.17.        “ Damage Notice” shall have the meaning set forth in Section 11.1.

1.18.        “ Deed” shall have the meaning set forth in Section 5.2.1.

1.19.        “ Deposit” shall have the meaning set forth in Section 2.2.1.

1.20.        “ Designated Employees” shall have the meaning set forth in
Section 6.4.

1.21.        “ ERISA” shall the meaning set forth in Section 4.9.2.

1.22.        “ Escrow Agent” shall have the meaning set forth in Section 2.2.1.

1.23.        “ Excluded Permits” means those Permits which, under applicable
law, are nontransferable and such other Permits, if any, as may be designated as
Excluded Permits on Schedule 2.

1.24.        “ Existing Survey” shall have the meaning set forth in Section 4.2.

1.25.        “ Feasibility Period” shall have the meaning set forth in
Section 3.1.

1.26.        “ FHA” shall have the meaning set forth in Section 13.21.

1.27.        “ Fixtures and Tangible Personal Property” means all fixtures,
furniture, furnishings, fittings, equipment, machinery, apparatus, appliances
and other articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable.  The term “Fixtures and Tangible Personal Property” does
not include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
or (b) property owned or leased by any Tenant or guest, employee or other person
furnishing goods or services to the Property, or (c) property and equipment
owned by Seller, which in the ordinary course of business of the Property is not
used exclusively for the business, operation or management of the Property, or
(d) the property and equipment, if any, expressly identified in Schedule 3.

1.28.        “ General Assignment” shall have the meaning set forth in
Section 5.2.3.

1.29.        “ Good Funds” shall have the meaning set forth in Section 2.2.1.

1.30.        “ Improvements” means all buildings and improvements located on the
Land taken “as is.”

1.31.        “ Information Statement” shall have the meaning set forth in
Section 8.2.6.

1.32.        “ Inspections” shall have the meaning set forth in Section 3.1.

1.33.        “ Land” means all of those certain tracts of land located in the
Commonwealth of Pennsylvania described on Exhibit A, and all rights, privileges
and appurtenances pertaining thereto, as more particularly described in the
Deed.

1.34.        “ Lease(s)” means the interest of Seller in and to all leases,
subleases and other occupancy contracts, whether or not of record, which provide
for the use or occupancy of space or facilities on or relating to the Property
and which are in force as of the Closing Date for the Property.

1.35.        “ Leases Assignment” shall have the meaning set forth in
Section 5.2.4.

1.36.        “ Lenders” means collectively, the respective holders of the First
Note and First Mortgage, the Second Note and the Second Mortgage and the Third
Note and the Third Mortgage, namely, Federal Home Loan Mortgage Corporation,
Capmark Finance Inc. and Capmark Bank.

1.37.        “ Liquidated Sum Title Exceptions” shall have the meaning set forth
in Section 4.5.2.

1.38.        “ Loans” shall have the meaning set forth in Section 4.7.1.

1.39.        “ Lender Fees” shall have the meaning set forth in Section 4.7.5.

1.40.        “ Loan Assumption Application” shall have the meaning set forth in
Section 4.7.3.

1.41.        “ Loan Assumption Application Submittal Deadline” shall have the
meaning set forth in Section 4.7.3.

1.42.        “ Loan Assumption and Release” shall have the meaning set forth in
Section 4.7.2.

1.43.        “ Loan Balance” shall have the meaning set forth in Section 2.2.2.

1.44.        “ Losses” shall have the meaning set forth in Section 3.4.1.

1.45.        “ Materials” shall have the meaning set forth in Section 3.5.

1.46.        “ Miscellaneous Property Assets” means all contract rights, leases,
concessions, warranties, plans, drawings and other items of intangible personal
property relating to the ownership or operation of the Property and owned by
Seller, excluding, however, (a) receivables, (b) Property Contracts, (c) Leases,
(d) Permits, (e) cash or other funds, whether in petty cash or house “banks,” or
on deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller’s proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term “Miscellaneous Property
Assets” also shall include all of Seller’s rights, if any, in and to the name “
Village at Pennbrook” as it relates solely to use in connection with the
Property (and not with respect to any other property owned or managed by Seller,
Property Manager, AIMCO, or their respective affiliates).

1.47.        “ New Exception” shall have the meaning set forth in Section 4.6.

1.48.        “ New Exception Review Period” shall have the meaning set forth in
Section 4.6.

1.49.        “ Notes” means, collectively, the First Note, the Second Note and
the Third Note.

1.50.        “ Pension Plan” shall have the meaning set forth in Section 4.9.2.

1.51.        “ Permits” means all licenses and permits granted by any
governmental authority having jurisdiction over the Property owned by Seller and
required in order to own and operate the Property.

1.52.        “ Permitted Exceptions” shall have the meaning set forth in
Section 4.4.

1.53.        “ Prohibited Person” means any of the following:  (a) a person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing (effective September 24,
2001) (the “ Executive Order”); (b) a person or entity owned or controlled by,
or acting for or on behalf of any person or entity that is listed in the Annex
to, or is otherwise subject to the provisions of, the Executive Order; (c) a
person or entity that is named as a “specially designated national” or “blocked
person” on the most current list published by the U.S. Treasury Department’s
Office of Foreign Assets Control (“ OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.54.        “ Property” means (a) the Land and Improvements and all rights of
Seller, if any, in and to all of the easements, rights, privileges, and
appurtenances belonging or in any way appertaining to the Land and Improvements,
(b) the Property Contracts, Leases, Permits (other than Excluded Permits), and
the right, if any, of Seller in and to the Fixtures and Tangible Personal
Property, and (c) the Miscellaneous Property Assets owned by Seller which are
located on the Property and used in its operation.

1.55.        “ Property Contracts” means all contracts, agreements, equipment
leases, purchase orders, maintenance, service and similar contracts, excluding
Leases, regardless of whether entered into by Seller, Property Manager, or an
affiliate of either, which relate to the ownership, maintenance, construction or
repair and/or operation of the Property, whether or not assignable by their
terms, but not including (a) any national contracts entered into by Seller,
Property Manager, or AIMCO with respect to the Property (i) which terminate
automatically upon transfer of the Property by Seller, or (ii) which Seller, in
Seller’s sole discretion, elects to terminate with respect to the Property
effective as of the Closing Date, or (b) any cellular phone contract or property
management contract for the Property.  Property Contracts shall not include
forward or similar long-term contracts to purchase electricity, natural gas, or
other utilities, which contracts shall be “ Utility Contracts” governed by the
provisions of Section 5.4.11.

1.56.        “ Property Contracts List” shall have the meaning set forth in
Section 3.5.4.

1.57.        “ Property Contracts Notice” shall have the meaning set forth in
Section 3.6.

1.58.        “ Property Manager” means the current property manager of the
Property.

1.59.        “ Proration Schedule” shall have the meaning set forth in
Section 5.4.1.

1.60.        “ Purchase Price” means the consideration to be paid by Purchaser
to Seller for the purchase of the Property pursuant to Section 2.2.

1.61.        “ Purchaser Party” shall have the meaning set forth in Section
4.9.3.

1.62.        “ Records Disposal Notice” shall have the meaning set forth in
Section 5.4.12.

1.63.        “ Records Hold Period” shall have the meaning set forth in
Section 5.4.12.

1.64.        “ Rent-Ready Condition” means interior carpets have been shampooed
and cleaned, interior walls have been freshly painted, kitchen appliances (and
water heaters and HVAC to the extent such items serve only the individual tenant
unit(s)) are in working order, and there is no material damage to the doors,
walls, ceilings, floors and windows inside such tenant units.

1.65.        “ Rent Roll” shall have the meaning set forth in Section 3.5.3.

1.66.        “ Repairs” shall have the meaning set forth in Section 11.1.

1.67.        “ Report” shall have the meaning set forth in Section 14.2.

1.68.        “ Required Assignment Consent” shall have the meaning set forth in
Section 3.6.

1.69.        “ Required Loan Fund Amounts” shall have the meaning set forth in
Section 4.7.2.2.

1.70.        “ SEC” shall have the meaning set forth in Section 8.2.6.

1.71.        “ Seller’s Indemnified Parties” shall have the meaning set forth in
Section  3.4.1.

1.72.        “ Seller’s Property-Related Files and Records” shall have the
meaning set forth in Section 5.4.12.

1.73.        “ Seller’s Representations” shall have the meaning set forth in
Section  6.1.

1.74.        “ Specific AIMCO Provisions “ shall have the meaning set forth in
Section 4.7.2.

1.75.        “ Survey” shall have the meaning ascribed thereto in Section 4.2.

1.76.        “ Survival Period” shall have the meaning set forth in Section 6.3.

1.77.        “ Survival Provisions” shall have the meaning set forth in
Section 13.27.

1.78.        “ Tenant” means any person or entity entitled to occupy any portion
of the Property under a Lease.

1.79.        “ Tenant Deposits” means all security deposits, prepaid rentals,
cleaning fees and other refundable deposits and fees collected from Tenants,
plus any interest accrued thereon, paid by Tenants to Seller pursuant to the
Leases.  Tenant Deposits shall not include any non-refundable deposits or fees
paid by Tenants to Seller, either pursuant to the Leases or otherwise.

1.80.        “ Tenant Security Deposit Balance” shall have the meaning set forth
in Section  5.4.6.2.

1.81.        “ Terminated Contracts” shall have the meaning set forth in
Section 3.6.

1.82.        “ Testing” shall have the meaning set forth in Section 14.2.

1.83.        “ Third-Party Reports” means any reports, studies or other
information prepared or compiled for Purchaser by any Consultant or other
third-party in connection with Purchaser’s investigation of the Property.

1.84.        “ Title Commitment” shall have the meaning set forth in
Section 4.1.

1.85.        “ Title Documents” shall have the meaning set forth in Section 4.1.

1.86.        “ Title Insurer” shall have the meaning set forth in Section 2.2.1.

1.87.        “ Title Policy” shall have the meaning set forth in Section 4.1.

1.88.        “ UGI” shall have the meaning set forth in Section 5.4.11.

1.89.        “ Uncollected Rents” shall have the meaning set forth in
Section 5.4.6.1.

1.90.        “ Union” shall have the meaning set forth in Section 4.9.1.

1.91.        “ Utility Contract “ shall have the meaning set forth in
Section 5.4.11.

1.92.        “ Vendor Terminations” shall have the meaning set forth in
Section 3.6.